     Case: 3:20-cv-00287-SA-JMV Doc #: 23 Filed: 02/23/21 1 of 2 PageID #: 1069




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

DILLION WILLIAMS                                                                    PETITIONER

v.                                                                       No. 3:20CV287-SA-JMV

RONALD KING                                                                        RESPONDENT


                          ORDER TRANSFERRING CASE TO THE
                           FIFTH CIRCUIT COURT OF APPEALS

       This matter comes before the court, sua sponte, for consideration of the transfer of this

cause. Dillion Williams has submitted a petition for a writ of habeas corpus under 28 U.S.C. §

2254. The petitioner was convicted for burglary and aggravated assault on November 15, 2010.

The petitioner has filed at least one other unsuccessful 2254 motion concerning the same

conviction which he now seeks to challenge. See Williams v. State of Mississippi, 3:17CV118-

NBB-DAS (Dismissed January 5, 2018, as untimely filed).1

       The Antiterrorism and Effective Death Penalty Act requires that before a district court

files a second or successive petition, “the applicant shall move in the appropriate court of appeals

for an order authorizing the district court to consider the application.” The petitioner has not

obtained such an order. Rather than dismissing the petition on this basis, the Fifth Circuit

permits district courts to transfer the petition for consideration pursuant to 28 U.S.C. § 2244(a)

and (b)(3)(c). See In re Epps, 127 F.3d 364, 365 (5th Cir. 1997). Therefore, in the interest of

justice and judicial economy, it is ORDERED:


       1
         Mr. Williams’ first name is listed as both “Dillon” and “Dillion” throughout his file. In
the present case, he spelled his first name “Dillion,” while in the previous case, it appeared as
“Dillon.”
     Case: 3:20-cv-00287-SA-JMV Doc #: 23 Filed: 02/23/21 2 of 2 PageID #: 1070




       1) That this petition will be transferred to the Fifth Circuit Court of Appeals for the

petitioner to seek leave to file this successive § 2254 petition;

       2) That the Clerk of Court is DIRECTED to TRANSFER this petition and the entire

record to the Fifth Circuit Court of Appeals in accordance with 28 U.S.C. § 2244(a) and

(b)(3)(c), and In re Epps, 127 F.3d at 365;

       3) In light of this ruling, the State’s Motion [18] to Dismiss the instant petition for a writ

of habeas corpus is DISMISSED as moot; and

       4) This case is CLOSED.

       SO ORDERED, this, the 23rd day of February, 2021.


                                                               /s/ Sharion Aycock
                                                               U. S. DISTRICT JUDGE




                                                  2
